Endicott, J.
No action can be maintained in this Commonwealth for the price of liquor sold in violation of law. St. 1869, c. 415, § 63. If such action is brought, it is the right of the defendant to set up in his answer this provision of thp statute. It is a perfectly legitimate and legal defence, and stands as other defences stand, which the law interposes to' defeat what, under other circumstances, would be a just demand.
This publication does not charge that the plaintiff falsely or even unsuccessfully set up as a defence the existing prohibitory law. The gist of the charge is simply that he did set up such a defence. The plaintiff having the right to make this defence, it is not libellous to publish the statement that he had done so. The demurrer was rightly sustained in the court below.

Judgment for the defendant affirmed.